The opinion of the court was delivered by
Horton, C. J.:
It is alleged in the petition filed in this case that the assessment made upon the personal property belonging to the defendants in error, plaintiffs below, was largely excessive, and therefore that the judgment of the district court must be sustained. It is conceded that the property is subject to assessment and taxation, and that the taxing officers had jurisdiction over it. The petition nowhere alleges payment or tender of the taxes due upon a just and fair valuation of the property, except the state taxes; and while the plaintiffs below admit they owe taxes, they deny they owe all that has been assessed. Under these circumstances, they are *270not entitled to an'injunction, and the judgment of the district court is erroneous. Before the plaintiffs below can be heard to make complaint in a court of equity of the alleged excessive taxes levied, they must pay or tender all the taxes due upon a reasonable and fair valuation of the property belonging to them. If, before commencing this action, they had paid all the taxes they were justly chargeable with, we might consider whether they were entitled to an injunction. As they did not, we need not enter into a discussion of that matter. (City of Ottawa v. Barney, 10 Kas. 270; Gulf Rld. Co. v. Morris, 7 id. 210, 231; Comm’rs of Leavenworth Co. v. Lang, 8 id. 284.)
The judgment of the district court will be reversed, and the cause remanded with direction to sustain the demurrer.
All the Justices concurring.